DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 09/09/2019.  	Claims 1-20 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 09/09/2019 are accepted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. US 2019/0171929 A1 to Abadi, (hereinafter, “Abadi”).
As per claims 1, 10 and 19, Abadi teaches a method, an apparatus and a non-transitory computer-readable medium, respectively, comprising instructions that, when executed by one or more processors of a computing system, cause the computing system to perform a method for training a neural network, comprising: 
a memory comprising computer-executable instructions; and a processor in data communication with the memory and configured to execute the computer-executable instructions and cause the apparatus to perform a method for training a neural network (Abadi, para. [0084] “Computers suitable for the execution of a computer program include, by way of example, can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and data.”), the method comprising:
determining a symmetric key that indicates a scrambled ordering of data components (Abadi, para. [0037] “FIG. 1 shows a block diagram of a neural network system 100 for transforming and reconstructing a primary neural network input 108 using a symmetric neural network input key 110. The system 100 includes an encoder neural network 102, a trusted decoder neural network 104, and an adversary decoder neural network 106. In some implementations, the encoder neural network 102 is configured to encode, encrypt, obfuscate, or otherwise transform, input data in a manner that allows the trusted decoder neural network 104 to reconstruct the original input data with at least a threshold expected accuracy using a secret key, while preventing the adversary decoder neural network 106 from reconstructing the original input data with at least a threshold expected accuracy without the secret key.” And para. [0060] “the training system initializes the encoder neural network, the trusted decoder neural network, and the adversary decoder neural network. In some implementations, each of the networks is initialized randomly, i.e., the internal parameters of the neural networks are assigned random values.”); 
receiving a plurality of training data instances (Abadi, para. [0043] “the decoder neural network obtains two inputs: (i) an encoded representation of a primary neural network input, e.g., encoded representation 112, and (ii) a neural network input key that is distinct from the encoded representation of the primary neural network input, e.g., neural network input key 110. The encoded representation of the primary neural network input may have been generated by an encoder neural network, e.g., encoder neural network 102, by processing a primary neural network input, e.g., primary neural network input 108, and the neural network input key.”); and 
training a neural network by, for each respective training data instance of the plurality of training data instances: 
identifying a training input and a training output of the respective training data instance (Abadi, [0042] “Referring to FIG. 2, a flowchart is shown of an example process 200 for reconstructing a neural network input from an encoded representation of the neural network input.” And para. [0044] “the decoder neural network processes the two inputs that were obtained at stage 202 to generate an estimated reconstruction of the primary neural network input, e.g., first estimated reconstruction 114. The estimated reconstruction of the primary neural network input is generated by processing the inputs through a series of transformations dictated by one or more hidden layers of the decoder neural network. At stage 206, the decoder neural network outputs the estimated reconstruction of the primary neural network input. The output can be stored or otherwise made available to an application or system that further processes the output, e.g., for presentation to a user.”);
identifying a plurality of training input components of the training input (Abadi, [0061] “the training system selects a batch of first training data for use in jointly training the encoder neural network and the trusted decoder neural network. The batch of first training data includes a set of training data pairs, where each training data pair includes a respective primary neural network input and a neural network input key. Some or all of the first training data pairs may have different neural network input keys.” And para. [0067] “FIG. 7 is a flowchart of an example process 700 for jointly training an encoder neural network and a trusted decoder neural network…The flowchart shows training operations for a single training data pair from a batch of training data for a given training cycle, but in practice, the process 700 can be repeated for each training data pair in the batch.” And para. [0068] “the training system selects a training data pair from a current batch of training data. The training data pair includes a primary neural network input and a neural network input key. For example, the neural network input key may be a shared secret key for symmetric transformation systems”); 
providing the plurality of training input components to an input layer of the neural network based on the scrambled ordering indicated by the symmetric key (Abadi, para. [0069] “the training system provides the primary neural network input and the neural network input key to the encoder neural network. The encoder neural network processes the pair of inputs according to current values of the parameters of the encoder neural network and generates an encoded representation of the primary neural network input.” And para. [0070] “the training system then provides the encoded representation of the primary neural network input and a neural network input key to the trusted decoder neural network. The trusted decoder neural network processes these inputs according to current values of the parameters of the trusted decoder neural network to generate a first estimated reconstruction of the primary neural network input. The neural network input keys provided to the encoder neural network and the trusted decoder neural network may be the same or different from each other. For example, in a symmetric transformation system, the neural network input keys may be the same.”); 
receiving an output from the neural network in response to the plurality of training input components (Abadi, para. [0044] “the decoder neural network processes the two inputs that were obtained at stage 202 to generate an estimated reconstruction of the primary neural network input, e.g., first estimated reconstruction 114. The estimated reconstruction of the primary neural network input is generated by processing the inputs through a series of transformations dictated by one or more hidden layers of the decoder neural network. At stage 206, the decoder neural network outputs the estimated reconstruction of the primary neural network input. The output can be stored or otherwise made available to an application or system that further processes the output, e.g., for presentation to a user.” and para. [0072] “the training system then adjusts the current values of the encoder neural network and the trusted decoder neural network using the primary neural network input, the first estimated reconstruction of the first neural network, and the second estimated reconstruction of the primary neural network input. In some implementations, the training system uses machine-learning techniques such as stochastic gradient descent with backpropagation to adjust values of the parameters of the encoder and trusted decoder neural networks. For example, the training system can backpropagate gradients to optimize a loss function by adjusting current values of the parameters of the neural networks. In some implementations, the loss function can be formulated so as to minimize the reconstruction error for the trusted decoder neural network, i.e., to minimize the error between the primary neural network input and the first estimated reconstruction of the primary neural network input as generated by the trusted decoder neural network.”); and 
determining whether to modify one or more parameters of the neural network based on the output and the training output of the respective training data instance (Abadi, para. [0073] “the loss function may not attempt to maximize the adversary neural network's reconstruction error, but rather may be formulated to minimize the mutual information between the second estimated reconstruction of the primary neural network input and the primary neural network input. In the case of symmetric encoding-decoding systems, such approach can equate to making the adversary neural network's indistinguishable from a random guess.”).
As per claims 2, 11 and 20, Abadi teaches the method of claim 1, the apparatus of claim 10 and the non-transitory computer-readable medium of claim 19, respectively, wherein a length of the (Abadi, para. [0040] “The number of outputs from the fully connected layer can equal the number of input data items to the neural network. Thus, for the encoder neural network 102, the primary neural network input 108 may include n input data items and the neural network input key 110 may include m input data items. The fully-connected layer can include m+n nodes, where each node provides an activation function that can produce an output to the first convolutional layer that is a linear combination of all the input data items from the primary neural network input 108 and the neural network input key 110. The convolutional layers are trained to apply some function to groups of the outputs mixed by the previous layer, without an a priori specification of what that function should be. The last of the convolutional layers produces a suitably sized output of the neural network (e.g., the encoder neural network 102 outputs the encoded representation of primary neural network input 112).”).
As per claims 3 and 12, Abadi teaches the method of claim 1 and the apparatus of claim 10, respectively, wherein providing the plurality of training input components to the input layer of the neural network based on the scrambled ordering indicated by the symmetric key comprises scrambling the plurality of training input components by applying the symmetric key to subsets of the plurality of training input components (Abadi, para. [0043] “the decoder neural network obtains two inputs: (i) an encoded representation of a primary neural network input, e.g., encoded representation 112, and (ii) a neural network input key that is distinct from the encoded representation of the primary neural network input, e.g., neural network input key 110. The encoded representation of the primary neural network input may have been generated by an encoder neural network, e.g., encoder neural network 102, by processing a primary neural network input, e.g., primary neural network input 108, and the neural network input key.” And para. [0044] “the decoder neural network processes the two inputs that were obtained at stage 202 to generate an estimated reconstruction of the primary neural network input, e.g., first estimated reconstruction 114. The estimated reconstruction of the primary neural network input is generated by processing the inputs through a series of transformations dictated by one or more hidden layers of the decoder neural network. At stage 206, the decoder neural network outputs the estimated reconstruction of the primary neural network input. The output can be stored or otherwise made available to an application or system that further processes the output, e.g., for presentation to a user.”).
As per claims 4 and 13, Abadi teaches the method of claim 1 and the apparatus of claim 10, respectively, wherein, after the neural network is trained, the symmetric key is used to determine an order in which to provide input components to the input layer of the neural network (Abadi, para. [0041] “The first neural network input 108 can be a representation of an initial data item that has been converted to a suitable form for processing by the encoder neural network 102. For example, the initial data item may be text (e.g., a sequence of tokens of alphanumeric characters), an image, binary data, or other types of data. In some implementations, the encoder neural network 102, trusted decoder neural network 104, and adversary decoder neural network 106 are configured to operate over tuples of floating-point numbers. For such implementations, the primary neural network input 108, as well as the neural network input key 110, the encoded representation of the primary neural network input 112, the first estimated reconstruction of the primary neural network input 114, and the second estimated reconstruction of the primary neural network input 116 are each tuples of floating-point numbers, where each tuple includes an ordered set of data items (e.g., floating-point numbers). The encoded representation 112 and the estimated reconstructions 114 and 116 may include arbitrary floating-point numbers within a given range, e.g., the range −1 to 1, even if the primary neural network input 108 and the neural network input key 110 consist only of binary values, e.g., 0s and 1s.”).
As per claims 5 and 14, Abadi teaches the method of claim 1 and the apparatus of claim 10, respectively, wherein determining the symmetric key comprises verifying a security level of the symmetric key (Abadi, para. [0047] “the trusted decoder neural network then uses the neural network input key to generate an estimated reconstruction of the primary neural network input by processing the encoded representation of the primary neural network input and the neural network input key according to trained values of parameters of the trusted decoder neural network…the trusted decoder neural network is trained to generate an estimated reconstruction of the first neural network that has at least a threshold probability (e.g., 90-98%) of meeting a specified accuracy target.”) by: 
scrambling a sample input using the symmetric key to produce a scrambled sample input (Abadi, para. [0056] “the encoder neural network receives a set of inputs that include the primary neural network input and the second neural network input key. The encoder neural network generates an encoded representation of the primary neural network input by processing the primary neural network input and the second neural network input key through each of the layers of the encoder neural network…the system provides the encoded representation of the primary neural network input to the trusted decoder neural network.” And para. [0063] “each training sample in the batch of second training data includes a respective primary neural network input and an encoded representation of the primary neural network input that was generated by the encoder neural network in accordance with current values of the parameters of the encoder neural network, i.e., after the encoder neural network's training” and para. [0069] “the training system provides the primary neural network input and the neural network input key to the encoder neural network. The encoder neural network processes the pair of inputs according to current values of the parameters of the encoder neural network and generates an encoded representation of the primary neural network input.”); and 
(Abadi, para. [0077] “the training system adjusts the values of the parameters of the adversary decoder neural network using the primary neural network input and the estimated reconstruction of the primary neural network input. In some implementations, the training system uses machine-learning techniques such as stochastic gradient descent with backpropagation to adjust values of the parameters of the adversary decoder neural network. For example, the training system can backpropagate gradients to optimize a loss function that minimizes an error between the primary neural network input and the estimated reconstruction of the primary neural network input.” And para. [0078] “the neural network systems described herein may be extended so that they are configured not just to protect the confidentiality of a neural network input from the adversary decoder neural network, but also are configured to protect only a particular portion (e.g., a sensitive portion) of the neural network input from the adversary decoder neural network. For example, the primary neural network input may consist of tuples of four values, <A, B, C, D>. The system can be configured to output two predictions of D, given the first three values as inputs: a “true” prediction of D that represents the most accurate possible estimate of D given <A, B, C>, and a “privacy-preserving” estimate of D, which will be referred to as D-public and which represents the best possible estimate of D that does not reveal any information about the value of C. The system organization can be similar to FIG. 1, with the encoder neural network and the trusted decoder neural network sharing a neural network key input, but here the encoder neural network receives and processes <A, B, C> to generate D-public in addition to a ciphertext. Both the trusted decoder neural network and the adversary decoder neural network have access to the encoder neural network's outputs. The trusted decoder neural network uses the encoder's outputs to generate an improved estimate of D, while the adversary decoder neural network attempts to recover C from the encoder's outputs. The system is trained and configured so that the encoder neural network can generate D-public as an approximation of D without revealing C, and so that the trusted decoder neural network can process D-public along with the ciphertext and the neural network input key to obtain an even better approximation of D (an estimated reconstruction of D). Such techniques may be useful, for example, to prevent systems from taking into account sensitive user attributes where there is a correlation between a sensitive user attribute and a non-sensitive user attribute. For instance, the tuple <A, B, C, D>, C may represent a user's age, and D may represent a user's interest. Although D does not directly reveal the user's age, some correlation may exist between age and interest. The neural network system may process <A, B, C> with the encoder neural network to estimate the user's interest D without revealing information about C.”).
As per claims 6 and 15, Abadi teaches the method of claim 1 and the apparatus of claim 10, respectively, further comprising distributing the neural network to a plurality of processing components, wherein the symmetric key is not provided to the plurality of processing components (Abadi, para. [0077] “the training system adjusts the values of the parameters of the adversary decoder neural network using the primary neural network input and the estimated reconstruction of the primary neural network input. In some implementations, the training system uses machine-learning techniques such as stochastic gradient descent with backpropagation to adjust values of the parameters of the adversary decoder neural network. For example, the training system can backpropagate gradients to optimize a loss function that minimizes an error between the primary neural network input and the estimated reconstruction of the primary neural network input.”).
As per claims 7 and 16, Abadi teaches the method of claim 1 and the apparatus of claim 10, respectively, further comprising: determining a new symmetric key that indicates a new scrambled ordering (Abadi, para. [0065] “training proceeds in alternating phases between (i) training the encoder and trusted decoder neural networks and (ii) training the adversary decoder neural network. During each phase, the networks learn to better perform against the current capabilities of their adversary. For example, in a first phase of a training cycle, the encoder and trusted decoder neural networks are trained to encrypt and reconstruct neural network inputs that protect the secrecy of the input against the randomly initialized adversary decoder neural network. In the second phase of the cycle, the adversary decoder neural network is trained to reconstruct neural network inputs encoded by the encoder neural network to the extent it has been trained through the first cycle. In a first phase of the next training cycle, the encoder and trusted decoder neural networks are further trained to encrypt and reconstruct neural network inputs that protect the secrecy of the input against the adversary decoder neural network to the extent it has been trained through the current cycle. Training can proceed in an alternating fashion until an end-of-training condition occurs.”); and re-training the neural network based on the new symmetric key and the plurality of training data instances (Abadi, para. [0066] “after all or some of the cycles, the training system determines whether to perform another training cycle. In some implementations, the training system continues to perform additional cycles until an end-of-training condition is detected. An end-of-training condition can be, for example, performance of a pre-specified number of training cycles, consumption of all available training data, achievement of a performance objective, or a combination of two or more of these. The performance objective can relate to the reconstruction error in reconstructing a neural network input by the trusted decoder neural network, the adversary decoder neural network, or both. If, at stage 612, the training system determines to continue training, the process 600 returns to stage 604.”).
As per claims 8 and 17, Abadi teaches the method of claim 1 and the apparatus of claim 10, respectively, further comprising generating the input layer of the neural network based on the symmetric key, wherein respective components of the input layer are mapped to components of an additional input layer of the neural network based on the symmetric key (Abadi, para. [0040] “The encoder neural network 102, trusted decoder neural network 104, and adversary decoder neural network 106 may or may not share a common architecture. In some implementations, each of the networks 102, 104, and 106 has a “mix and transform” architecture that is capable of learning mixing functions such as XOR during training. The “mix and transform” architecture includes a first fully-connected layer followed by a sequence of convolutional layers. The number of outputs from the fully connected layer can equal the number of input data items to the neural network. Thus, for the encoder neural network 102, the primary neural network input 108 may include n input data items and the neural network input key 110 may include m input data items. The fully-connected layer can include m+n nodes, where each node provides an activation function that can produce an output to the first convolutional layer that is a linear combination of all the input data items from the primary neural network input 108 and the neural network input key 110. The convolutional layers are trained to apply some function to groups of the outputs mixed by the previous layer, without an a priori specification of what that function should be. The last of the convolutional layers produces a suitably sized output of the neural network (e.g., the encoder neural network 102 outputs the encoded representation of primary neural network input 112).” And para. [0044] “the decoder neural network processes the two inputs that were obtained at stage 202 to generate an estimated reconstruction of the primary neural network input, e.g., first estimated reconstruction 114. The estimated reconstruction of the primary neural network input is generated by processing the inputs through a series of transformations dictated by one or more hidden layers of the decoder neural network.” And para. [0057] “The trusted neural network receives the encoded representation of the primary neural network input (stage 514). The trusted neural network is also provided with the first neural network input key (e.g., a secret decryption key) (stage 516) and the trusted neural network generates a first estimated reconstruction of the primary neural network input by processing the encoded representation and the first neural network input key through each of its layers (stage 518). The first estimated reconstruction of the primary neural network input may closely match the primary neural network input as a result of the trusted neural network having the corresponding decryption key, i.e., the first neural network input key, and having been trained to apply reverse transformations to encoded representations in order to reconstruct a neural network input.”).
As per claims 9 and 18, Abadi teaches the method of claim 8 and the apparatus of claim 17, respectively, further comprising: determining a new symmetric key that indicates a new scrambled ordering; and modifying the input layer of the neural network based on the new symmetric key (Abadi, para. [0041] “The first neural network input 108 can be a representation of an initial data item that has been converted to a suitable form for processing by the encoder neural network 102. For example, the initial data item may be text (e.g., a sequence of tokens of alphanumeric characters), an image, binary data, or other types of data. In some implementations, the encoder neural network 102, trusted decoder neural network 104, and adversary decoder neural network 106 are configured to operate over tuples of floating-point numbers. For such implementations, the primary neural network input 108, as well as the neural network input key 110, the encoded representation of the primary neural network input 112, the first estimated reconstruction of the primary neural network input 114, and the second estimated reconstruction of the primary neural network input 116 are each tuples of floating-point numbers, where each tuple includes an ordered set of data items (e.g., floating-point numbers). The encoded representation 112 and the estimated reconstructions 114 and 116 may include arbitrary floating-point numbers within a given range, e.g., the range −1 to 1, even if the primary neural network input 108 and the neural network input key 110 consist only of binary values, e.g., 0s and 1s.” and para. [0056] “the encoder neural network receives a set of inputs that include the primary neural network input and the second neural network input key. The encoder neural network generates an encoded representation of the primary neural network input by processing the primary neural network input and the second neural network input key through each of the layers of the encoder neural network (stage 510). At stage 512, the system provides the encoded representation of the primary neural network input to the trusted decoder neural network.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200125746 A1 – Securing data based on discovered relationships.
US 20190260787 A1 – Data-defined architecture for network data management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437  

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437